DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28-31, 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0238442) in view of Kim et al. (US 2018/0035528 – hereinafter, “Kim”).
With respect to claim 21, Zhang teaches (In Figs 2 and 4) a terminal device, comprising: a middle frame (Fig 4, “Metal Plate”); a heat source device (Fig 4, “Heat Source Chip”); a first heat dissipation assembly (Fig 4, “Elastic and flexible thermal conductive solid”) disposed on a first side (Bottom side) of the middle frame; a second heat dissipation assembly (Fig 2, “Lining heat conductive layer”), wherein the heat source device and the second heat dissipation assembly are disposed on a second side (Top side) of the middle frame (See Fig 2); and a liquid cooling pipe (Fig 2, “Heat Pipe”) attached to the middle frame (See Fig 2), wherein a projection of the liquid cooling pipe on the middle frame and a projection of the heat source device on the middle frame have an overlapping part (See Fig 2), and the projection of the liquid cooling pipe on the middle frame is located in a projection of the first heat dissipation assembly on the middle frame (See Fig 4); and wherein at least one of the first heat dissipation assembly or the second heat dissipation assembly is a graphite heat dissipation assembly (¶ 0039).  Zhang fails to specifically teach or suggest that the second heat dissipation assembly is made of graphene.  Kim, however, teaches a heat dissipation assembly in a terminal which comprises graphene (¶ 0039).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Zhang, such that the second heat dissipation assembly is made of graphene, as taught by Kim, since doing so would provide for a thin, strong heat dissipation assembly capable of moving heat to an exterior of the terminal.
With respect to claim 22, Zhang further teaches that the projection of the heat source device on the middle frame and the projection of the first heat dissipation assembly on the middle frame have an overlapping part (See Fig 4, portions of the projection of the heat source chip and the elastic and flexible thermal conductive solid overlap).
With respect to claim 23, Zhang further teaches that the projection of the heat source device on the middle frame is located in the projection of the first heat dissipation assembly on the middle frame (See Fig 4).
With respect to claim 24, Zhang further teaches that the projection of the heat source device on the middle frame and a projection of the second heat dissipation assembly on the middle frame have an overlapping part (See Fig 2, a portion of the projection of the second heat dissipation assembly and a portion of the projection of the heat source device on the metal plate overlap).
With respect to claim 25, Zhang further teaches that the projection of the heat source device on the middle frame is located in the projection of the second heat dissipation assembly on the middle frame (See Fig 2).
With respect to claim 28, Zhang as modified by Kim teaches the limitations of claim 21 as per above and Kim further teaches that a graphene heat dissipation assembly (140) comprises an avoidance hole (See Fig 1, 140 has multiple holes along the edges).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with that of Zhang, such that the second heat dissipation assembly of Zhang has an avoidance hole therein, as taught by Kim, since doing so would reduce the weight of the second heat dissipation assembly and further would allow for a fastener to extend through the second heat dissipation assembly and further still would reduce heat transfer to areas of the terminal where heat is not desired.
With respect to claim 29, Zhang further teaches that the liquid cooling pipe faces the first heat dissipation assembly on the middle frame (See Fig 4), and the liquid cooling pipe is further attached to the first heat dissipation assembly (Via the flexible thermal conductive solid and the metal plate, see Fig 4).
With respect to claim 30, Zhang further teaches that the liquid cooling pipe faces the second heat dissipation assembly on the middle frame (See Fig 2, the heat pipe is mounted to the metal plate and faces the lining heat conductive layer).
With respect to claim 31, Zhang further teaches that the liquid cooling pipe comprises any one of an ultra-thin heat pipe, an ultra-thin vapor chamber, or a loop heat pipe (The heat pipe of Zhang is a loop heat pipe where liquid evaporates in the evaporation area, travels to the condensation area where it condenses and then loops back to the evaporation area to again evaporate via heat received from the heat source chip).
With respect to claim 33, Zhang further teaches that a first part of the liquid cooling pipe is closest to the heat source device, and a second part of the liquid cooling pipe is farthest from the heat source device, and wherein the first part of the liquid cooling pipe is smaller than the second part of the liquid cooling pipe (See Fig A below).


    PNG
    media_image1.png
    221
    675
    media_image1.png
    Greyscale

	With respect to claims 34-35, Zhang as modified by Kim teaches the limitations of claim 21 as per above but fails to specifically teach or suggest that the first heat dissipation assembly is different from a thickness of the second heat dissipation assembly (Cl. 34) and that a thickness of the first heat dissipation assembly or the second heat dissipation assembly is 42 micrometers (Cl. 35).  However it has been held that changes in size are obvious1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the first heat dissipation assembly be 42 micrometers and the thickness of the second heat dissipation assembly be more or less than 42 micrometers since doing so would allow for a desired thickness of the overall terminal device.
With respect to claim 36, Zhang further teaches that the terminal device further comprises a display screen (Fig 4, LCD screen), and the display screen is disposed on the middle frame (The display screen is disposed on the middle frame via the first heat dissipation assembly, see Fig 4).
With respect to claim 37, Zhang further teaches that the display screen covers the first heat dissipation assembly (See Fig 4).
With respect to claim 38, Zhang further teaches that the terminal device further comprises a housing (Fig 2, “Back shell”), the housing is disposed on the middle frame, (the housing is indirectly disposed on the middle frame, see Fig 2) and the housing covers the second heat dissipation assembly (See Fig 2).
With respect to claim 39, Zhang further teaches that the display screen covers the first heat dissipation assembly and the second heat dissipation assembly (See Fig 6).
With respect to claim 40, Zhang further teaches that two sides of the heat source device (See Fig 1, left side and right side of heat source chip) are wrapped (covered) with a metal shielding can (See Fig 1).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and further in view of Liu et al. (CN 104882613 – hereinafter, “Lin”).
	With respect to claims 26-27, Zhang as modified by Kim teaches the limitations of claim 21 as per above but fails to specifically teach or suggest that the graphene heat dissipation assembly is a single-layer graphene sheet and that at least one of the following heat conductive materials is comprised in the single-layer graphene sheet: copper or carbon fiber.  Liu, however, teaches (On page 5 of the provided translation) a graphene heat dissipation assembly and comprised of carbon fiber (“graphene compounded with the carbon fibre framework can be single-layer graphene”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with that of Zhang as modified by Kim, such that the graphene heat dissipation assembly is a single-layer sheet which further comprises carbon fiber, as taught by Lin, since doing so would allow for the graphene second heat dissipation assembly (Fig 2, lining heat conductive layer) of Zhang to have a degree of flexibility to reduce the chance that the second heat dissipation assembly breaks when the mobile terminal of Zhang is dropped or otherwise impacted.  Further the Examiner notes that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination2.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and further in view of Wang et al. (CN 106304817 – hereinafter, “Wang”).
With respect to claim 32, Zhang as modified by Kim teaches the limitations of claim 21 as per above but fails to specifically teach or suggest that the liquid cooling pipe is accommodated in an opening groove that is comprised in the middle frame, and a shape of the opening groove matches a shape of the liquid cooling pipe.  Wang, however teaches (In Figs 1-2) a liquid cooling pipe (70) which is accommodated in an opening groove (82) that is comprised in a middle frame (80), and a shape of the opening groove matches a shape of the liquid cooling pipe (See Figs 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with that of Zhang as modified by Kim, such that the liquid cooling pipe of Zhang is accommodated in a matched shape opening groove in the middle frame, as taught by Wang, since doing so would reduce the thickness of the assembly of Zhang.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
With respect to the Applicant’s remarks to claim 21 that, “Zhang does not disclose “a first heat dissipation assembly” as recited in claim 21” (Present remarks page 7) the Examiner respectfully disagrees and notes Fig 4 of Zhang which clearly discloses a first heat dissipation assembly (“Elastic and flexible thermal conductive solid”) in a terminal device.
With respect to the Applicant’s remarks to claim 21 that, “The Examiner states that Zhang discloses a "elastic and flexible thermal conductive solid" that as alleged to correspond to the "the first heat dissipation assembly" recited in claim 21.  All figures of Zhang are side view, as shown in Figure 2 reproduced below. As a result, the shape or relative position of the "elastic and flexible thermal conductive solid" in a top view or exploded view is not disclosed.  
As can be seen from Figure 2 above, Zhang doesn't explicitly disclose the shapes or relative positions in a top view of any of the elements of Figure 2. Figure 4 of Zhang is drawn in the same style and therefore also cannot disclose the shapes or relative positions of any of the depicted elements in a top or exploded view. As such, the recited "the projection of the liquid cooling pipe on the middle frame is located in a projection of the first heat dissipation assembly on the middle frame" features are not explicitly disclosed.” (Present remarks pages 7-8) the Examiner respectfully disagrees.  
It is well settled that “We are aware, of course, that a claimed invention may be anticipated or rendered obvious by a drawing in a reference, whether the drawing disclosure be accidental or intentional. But, as the solicitor correctly states, a drawing is available as a reference for all that it teaches a person of ordinary skill in the art.” In re Meng, 492 F.2d 843, 847 (CCPA 1974); see also In re Wagner, 63 F.2d 987, 988 (CCPA 1933) (“[I]f a drawing clearly suggests to one skilled in the art the way in which the result sought is accomplished by a later applicant, it is immaterial whether the prior patentee’s showing was accidental or intentional.”).  
While the Examiner can agree that there is no plan or exploded view of the terminal device, the views shown in Figs 2 and 4 clearly suggest to one of ordinary skill in the art that the projection of the liquid cooling pipe on the middle frame is located in a projection of the first heat dissipation assembly on the middle frame as claimed since all three elements are shown to overlap each other as in Fig 4.  The fact that there is no plan or exploded view to further support this teaching is not believed to be fatal to the Examiner’s rejection, especially in light of Meng and Wagner cited above. 
Applicant continues in arguing that, “the projection of the heat pipe on the metal plate is not implied or suggested to be located in the projection of the elastic and flexible thermal conductive solid on the metal plate.” since, “Zhang discloses that the "elastic and flexible thermal conductive solid" of Zhang is filled between the LCD screen and the metal plate outside the LCD displaying area (paragraphs 46 and 47). From the common understanding of a person skilled in the art, when the "elastic and flexible thermal conductive solid" is located outside the displaying area, the "elastic and flexible thermal conductive solid" could be a frame-like or strip-like structure, rather than a board-like structure” (Present remarks page 8).  A review of paras. 46-47 of Zhang reveals that Zhang is merely reciting that which is shown in Fig 4, a first heat dissipation assembly (“thermal conductive solid”) placed between the LCD screen and the middle frame (“metal plate”).  Zhang does also recite, “(optionally, the graphite thermal conductive layer covers the local area outside the LCD area)” however it is not clear that this means what the Applicant purports – that the first heat dissipation assembly is filled only outside of the LCD displaying area.  Even if this were to mean that the first heat dissipation assembly is outside of the LCD displaying area, it is respectfully noted that this is merely an OPTIONAL alternative arrangement.  
For the above reasons, Zhang is believed to teach the limitations in question and claim 21 is believed to be prima facie obvious in view of Zhang and Kim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
        2 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)